Grant, J.
(after stating the facts). Does the statute require respondent or manufacturers to state upon their labels that corn syrup consists of 90 per cent, glucose ? No such statute has come under the decision of ' other courts. It is a new question, and must be determined upon general principles of construction. It is conceded that the label states the exact facts; that the article is made of 90 per cent, pure corn syrup and 10 per cent, cane syrup; that it deceives no one; that Victor Corn Syrup is a valuable and pure article of food, and that the ingredient 90 per cent, corn syrup “is- entirely harmless, and recognized generally by the highest authority as a valuable food product,” whether it be called “glucose” or “corn syrup.” The term “glucose” is obnoxious to many, if not a majority, of the public, and is misunderstood by them. They do not know that in this country glucose is now made entirely from corn, and that the terms “glucose” and “ corn syrup” are commercially synonymous. This 'fact is known to the manufacturers, and perhaps the dealers. A prejudice exists against the term “glucose,” because that material can be manufactured from many substances, including sawdust. In Europe it is made mainly of potatoes. By many it is associated with a glue factory. In this country “corn syrup” and “glucose” are not only commercially synonymous terms, but it is stated by counsel for respondent that they are permitted to be so used in all the other States. We have not verified this statement, but, as it is not challenged, we . assume it to be correct.
We have, therefore, a valuable and healthful product, made from two pure, valuable, and healthful ingredients, advertised and placed upon the markets for what it really is, without any deception, fraud, or chance to injure the *140public in any way. Yet the contention on behalf of the people is that the legislature has enacted that, in putting this product upon the market, its manufacturers and sellers must attach to it a name obnoxious to the public, and in fact calculated to deceive them. When it is claimed that such innocent acts are made malum prohibitum, there must be either an express provision of the statute so declaring, or the language of the statute must leave no other conclusion reasonable. This statute does not expressly require it.
The argument on behalf of the people is “that glucose made from corn is glucose, the simple syrup mentioned in and intended to be mentioned in said act.” The further claim is “that, had there been any intention on the part of the legislature to use the terms ‘glucose’ and ‘corn syrup ’ interchangeably and as synonymous, then the term ‘ corn syrup ’ would have been enumerated as one of the simple syrups.” We do not think this reasoning at all conclusive. Prior to the enactment of this statute, the law prohibited the sale of molasses, syrup, or glucose unless distinctly branded or labeled with its true and appropriate name; or any mixture thereof, unless it was branded or labeled “glucose mixture,” and «the per cent, in which glucose entered into its composition. 2 Comp. Laws, § 5024. The present act, which repeals the provisions of the former act, expressly permits the mixture to be labeled “Glucose Mixture” or “ Corn Syrup,”and forbids mixtures or syrups to have any other designation than required in the act, so far as such designation “ represents or is the name of any article which contains a saccharine substance.” It is a fair presumption that the legislature, in enacting this law, recognized the obnoxious character of the term “ glucose ” among the people, and permitted, and intended to permit, a mixture of corn syrup and cane syrup to be sold under the name of corn syrup. The title to the act provides for the sale of corn syrup, and in its body provides that, when cane syrup is mixed with it, the manufacturers and dealers shall state the proper*141tionate ingredients. The small amount of cane syrup used does not change the character of the general product, any more than salt changes the character of bread, or sugar that of cake; and the act permits the sale of the mixture as corn syrup. ‘ ‘ Syrup, ” as defined by the United States Department of Agriculture, “is the product obtained by purifying and evaporating the juice of a sugar-producing plant without removing any of the sugar.” Syrup thus obtained from cane is cane syrup; syrup so obtained from sorghum is sorghum syrup; and syrup so obtained from corn is corn syrup. There is no reason why corn syrup should be labeled “glucose,” and, until the legislature has so ordered in language susceptible of no other construction, the law must be held not to bear that construction.
Conviction reversed, and respondent discharged.
Moore, Carpenter, and Montgomery, JJ., concurred. Hooker, C. J., took no part in the decision.